Title: From Thomas Jefferson to Justus Erich Bollmann, 6 October 1805
From: Jefferson, Thomas
To: Bollmann, Justus Erich


                  
                     Dear Sir
                     
                     Washington Oct. 6. 05.
                  
                  Our policy with our new Indian neighbors beyond the Missisipi is to attach them to us by a commerce more advantageous to them than they have ever before known, and only not losing to the US. we are now establishing trading houses at several stations among them, over each of which is placed a factor with 1000. Dollars a year, & I believe some advantage of rations. the most agreeable position we have to offer is Natchitoches on the Red river, where is one of the most considerable French settlements of Louisiana, now Orleans district and connected with tribes of Indians long since in intercourse with the whites & entirely humanised. a peculiar advantage of that position is it’s offering the richest lands in the world in a healthy climate & convenient to the market of New Orleans, for a price next to nothing, & consequently affording easy means of providing for a family. the place of factor at Natchitoches has accordingly excited more competitors than any other. among these is one who has held an office of 4000. D. a year under the US. & executed it with fidelity. I have understood you were retired from commerce, but am uninformed of your future plans. I have therefore supposed it possible that the factorship abovementioned might perhaps be acceptable to you. at any rate that it’s being proposed to you would be viewed, as it is really meant as a proof that we should have a pleasure in serving you. as the appointment will admit of but little delay, I will ask the favor of an answer as soon as you can determine on it. Accept my friendly salutations and assurances of great esteem & respect
                  
                     Th: Jefferson
                     
                  
               